 In the Matter of RoNNI PARFUM, INC., and EY-TEB SALES CORP.andUNITED MINE WORKERS OF AMERICA, DISTRICT No. 50, CHEMICALDIVISION, SUCCESSOR TO CHEMICALWORKERS LOCAL INDUSTRIALUNION No. 33, AFFILIATED WITH C. I. O.Case No. C-/35.Decided July 18, 1938Perfumeand Eye Preparations Manufacturing Industry-Interference,Re-straint, and Coercion:expressed opposition to labor organization,threats ofretaliatory action-Strike: precipitated by refusal to sign contract with major-ityrepresentative-Company-Dominated Union:domination of and interferencewith formation and administration;financial and other support : participationand representation of supervisory employees,on committee;coercion to join, dis-established,as agency for collectivebargaining-Contract:with company-domi-nated union,invalid ; employer ordered to cease giving effectto-Election:consent, not true reflection of desires of employees,when affected by employer'sacts of intimidation andpersuasion-Discrimination:discharges,forunionactivityand opposition to company-dominatedcommittee-ReinstatementOrdered-Back Pay:awarded.Mr. Will Maslow,for the Board.Mr. Abraham B. Hertz,of New. York City,for the respondents.Mr. RichardMeigs,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed by United Mine Workers of America, DistrictNo. 50, Chemical Division, successor to ChemicalWorkers LocalIndustrial Union No. 33, herein called the Union, the National LaborRelations Board, herein called the Board, by Elinore M. Herrick,Regional Director for the Second Region (New York City) issuedits complaint dated November 30, 1937, against Ronni Parfum, Inc.,herein called Ronni, and Ey-Teb Sales Corp., herein called Ey-Teb,New York City, herein collectively called the respondents.Thecomplaint alleged that the respondents have engaged in and areengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.On November 30,8 N. L. R. B., No. 37.323117213-39-vol. 8-22 324NATIONAL LABOR RELATIONS BOARD1937, the complaint and accompanying notice of hearing were dulyserved upon the respondents, upon the Union, and upon the companyunion, herein called the Company Union,' a labor organization al-leged in the complaint to have been dominated by the respondents.No written answer was filed but it was stipulated at the hearingbetween counsel for the respondents and counsel for the Boardthat all the allegations of the complaint would be deemed to bedenied by the respondents, except the allegations of corporate exist-ence and those pertaining to the business of the respondents, whichwere admitted.Counsel for the Board expressly waived the filingof a verified answer by the respondents.Pursuant to notice, a hearing was held in New York City onDecember 6 and 7, 1937, before Henry W. Schmidt, the Trial Exam-iner duly designated by the Board.The Board was represented bycounsel.Counsel for the respondents appeared and later withdrewfrom the hearing in the manner hereinafter set forth.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the opening of the hearing counsel for the respondents requesteda 3 weeks' adjournment, on the ground that his two principalwitnesses,Morin and Unterman, president and vice president re-spectively of the respondent corporations, had made arrangementslong prior to the issuance of the complaint in this proceeding to go toMiami, Florida, the former on a combined business and pleasure tripand the latter to visit a wife and sick child. Counsel for the respond-ents informed the Trial Examiner that both men had left for Miami,Florida, on the night of December 5, 1937, immediately prior to thehearing in this proceeding.Statements by counsel at the hearingindicated that the matter of adjournment had been discussed by theparties prior to the hearing and that the Regional Director had de-nied the request for adjournment; that the Board's counsel had in-formed the respondent's counsel that the hearing could be concludedin 1 day, the respondent's counsel claiming a longer period would berequired; the Board's counsel was willing to consent to the taking ofdepositions of the respondents' aforesaid two witnesses, which sug-gestion the respondents' counsel declined to accept.The applicationfor adjournment was denied. Counsel for the Board then informedthe respondents' counsel that if, at any time before the conclusion ofthe hearing, he wished to proceed in any way with his defense theBoard's counsel would request that he be permitted to do so. Thissuggestion was not acceptable to respondents' counsel, who thenstated, If the request for a 3 weeks' adjournment is granted, counsel' This organization has adopted no name and is designated by the members simply as the"company union." DECISIONS AND ORDERS325for the respondents will prevail upon his clients to return within 2weeks, and ask that the matter go down for the 20th of this month."The motion was denied. \ Counsel for the Board moved that the hear-ing proceed in the absence of counsel for the respondents.The mo-tion was granted and counsel for the respondents withdrew from thehearing which was thereafter conducted in his absence. It is plainhere that there could have been no emergency to justify the absence ofthe respondents' principal witnesses since both trips were admittedlyarranged "a long time prior to December 1, 1937."Moreover, amplenotice of the hearing was given to the respondents. In the absenceof an adequate showing of substantial cause, private conveniencemust accommodate itself to public necessity.Accordingly, we findthat the respondents' position in the matter is without merit-and therulings of the Trial Examiner in connection with the respondents'request for adjournment are hereby affirmed.During the course ofthe hearing the Trial Examiner made several rulings on other mo-tions and on the admissibility of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On February 15, 1938, the Trial Examiner issued his IntermediateReport in which he found that the respondents had engaged inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Act,and recommended that the respondents cease and desist therefromand take certain specified affirmative action.On February 24, 1938,the respondents filed exceptions to the Intermediate Report.TheBoard has reviewed these exceptions and finds them to be withoutmerit.By letters dated May 12 and 16, 1937, respectively, the respond-ents, through their counsel, requested oral argument before theBoard on the understanding that they be afforded an opportunity tocross-examine the Board's witnesses and proceed with the trial,de novo.The Board denied the respondents' requests for oral argu-ment on this basis.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS2Ronni Parfum, Inc., is engaged in the manufacture and sale ofperfumes.Ey-Teb Sales Corp. is engaged in the manufacture andsale of eye preparations and kindred products.Both of said com-2 For the purposes of this proceeding the facts stated in this section were stipulated andagreed to by counsel for the respondents and counsel for the Board. 326NATIONAL LABOR RELATIONS BOARDpanies have their principal place of business in a single loft in theCity and State of New York. The interests of both of the re-spondents shall be deemed the same.The essential raw materials used in the manufacture of the afore-said products are perfumes, dyes, chemicals, and containers, approxi-mately 10 per cent of which are shipped to the respondents frompoints outside the State of New York.Approximately 50 per centof the products manufactured by the respondents are shipped out-side the State of New York.H. THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District No. 50, Chemical Divi-sion, successor to Chemical Workers Local Industrial Union No. 33,is a labor organization affiliated with the Committee for IndustrialOrganization, herein called the C. I. O. It admits to membership,among others, all production employees of the respondents, ex-clusive of supervisors, office workers, and shipping clerks.The Company Union is an unaffiliated labor organization, admit-ting to membership all employees of the respondents.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionToward the end of June 1937, the Union distributed handbills tothe respondents' employees at the close of the working day, invitingthem to attend an organization meeting to be held on that evening.A large majority of the respondents' employees, including Anne G.Koppelman, Sylvia Silverman, Paula Zager, and Bertha Ball, at-tended this meeting and signed union membership cards. TheUnion granted them permission to establish a separate unit at therespondents' plant.For this purpose a collective bargaining com-mittee, composed of Anne G. Koppelman as chairman, Bertha Ballas shop steward, and Adeline Scala, herein called the committee, was^hosen from among the respondents' employees. In collaborationwith officers of the Union, the committee drew up a proposed con-tract relative to wages, hours, and working conditions.On the fol-lowing day the committee informed Unterman, vice president ofRonni, that it represented a majority of the respondents' employees,and presented the contract for his consideration.At this conferenceUnterman stated that he would have nothing to do with the C. I. O.,and that he could not sign any contract without consulting his part-ner,Murray Morin, who was absent in Europe.On July 2, 1937, Unterman called the committee aside during work-ing hours and asked them to come to terms.. He stated that he was DECISIONS AND ORDERS327a poor man and unable to meet their demands. As a compromisehe offered a raise of $1 per week for all employees then receiving lessthan $12 per week and an additional raise of $1 when business im-proved.At his suggestion the proposal was immediately submittedto a vote among the Union's members.When the committee returnedtoUnterman's office to inform him that the vote had resulted in arejection of his proposition, they were confronted by one Weiss, whowas introduced as an attorney.Weiss attempted to persuade thecommittee to abandon their affiliation with the Union, stating thatthe C. I. O. was a "racket" and that the plant would be moved ifthe girls persisted in remaining C. I. O. members because "the bosseswill never sign up."These statements were made in Unterman'spresence and confirmed by him with such remarks as "I told youthat before.I still mean it." and "If you girls still insist on that,you are all fired tonight, all who want to stay with C. I. 0." Thecommittee then returned to the factory and informed the otherUnion members of the respondents' refusal to negotiate the contract.Thereupon, said members sat at their tables and refused to work.Unterman or Weiss demanded that they work or go home. Theychose to do the latter, and were paid up to 3 p. m., although thenormal workday customarily ended at 5:30 p. m.On July 3, 1937,the following day, the plant was not opened. July 4 and 5, 1937,were holidays.From July 6 to July 13, several of the employees,including the committee members, were on strike and engaged inpicketing the plant.On July 13, 1937, Koppelman, the chairman of the committee, wascalled into the office of Murray- Morin, who had then returned fromEurope.Morin informed her that he would never sign up with theC. I. 0., "even if he were on his death bed." Promising to give thegirls a raise of $2 per week, he praised Koppelman's intelligence andasked her to inform the other striking employees of his propositionand to influence them to return to work.This attempted settlementwas unsuccessful.On the following day, Morin reiterated his prom-ise of a raise, and in addition offered a 40-hour week during the sum-mer months, seniority rights, and a contract with his employees em-bodying these terms.He further promised to pay them for a fullweek, without deduction for the portion of that week which had beenspent in picketing, if they would return to work immediately. Theseterms were accepted by the strikers, who returned to work on July14, 1937.Thereupon, Morin invited them all to lunch at his expense.On the afternoon of the strikers' return to work, Morin called theemployees together and stated that they could have a union of theirown, elect their own officers, and hire a lawyer at his- expense.Aforelady then caused a paper to be circulated and signed by the 328NATIONAL LABOR RELATIONS BOARDemployees during working hours, stating, in substance, that theydesired to have no further connection with the C. I. O.On July 15, 1937, Morin returned to the plant from a consultationwith representatives of the Board and announced, "I bought yourlunch and don't you make a Patsy out of me. I went down to theLabor Board and showed them that paper that we don't want any-thing to do with the C. I. 0., and don't you make a fool of me. Iconsented to the election."'He then called Koppelman aside andtold her that the Board had requested him to consent to an electionamong the employees and that he was not supposed to speak to thegirls about it.He then asked her to remind the girls that if theyvoted for the C. I. O. they would go back, on the picket line, becausehe would never sign up with them.He stated that even if the C. I. O.won the election, it merely meant that they were presenting a sales-man to sell their goods to him, and he did not have to buy.Koppel-man, however, advised the girls to vote for the C. I. 0., whereuponMorin publicly repeated the statements which he had made to Koppel-man alone.Prior to the election Dorothy Gampietro, a foreladyin the respondents' plant, made a statement to the girls in the ladies'room to the effect that she had every girl marked down who shethought would vote for the C. I. O. and that she would report thosewho voted for the C. I. O. to Morin, and they would be fired.Although, prior to the strike, Saturday was the customary payday, the girls were paid on Friday, July 16, 1937, for a full week plusthe $2 raise which Morin had promised.Coincidently,Morin chosethis occasion to announce that he expected them to treat him as nicelyas he was treating them.On July 19, 1937, an election was held under the direction andsupervision of the Board's Regional Director among the respondents'employees.The teller's report showed the following results :Total Number Eligible to Vote______________________________16Total Number of Ballots Counted___________________________14-Total Number of Votes in Favor of Local 33________________5Total Number of Votes Against Local 33____________________9Total Number of Blank Votes______________________________0Total Number of Void Ballots_______________________________0Total Number of Challenged Votes__________________________2We find that the respondents' acts -of intimidation and persuasionin connection with this election preclude a finding that it truly re-flects the desires of its participants.We-further find that the re-spondents, by means of the threats, warnings, and undue persuasionabove set forth, have interfered with, restrained, and coerced theiremployees in the exercise of their rights guaranteed in Section 7 ofthe Act. DECISIONS AND ORDERS329B. Interference with and domination of the formation of the companyunionOn July 20, 1937, Dorothy Gampietro, forelady, suggested that itwas a propitious moment for the employees to form their own union.During the lunch hour a meeting was held at the plant.Gampietrowas nominated and elected as chairman of the Ey-Teb group, andEstelleKushner, a bottler in Ronni, was nominated by one MiltonSalkin, shipping room foreman, and elected as chairman of theRonni group.At this meeting no name was chosen for the organiza-tion and it was subsequently referred to by the employees simply as theCompany Union. There were no provisions made for a constitution,bylaws, dues, or future meetings.No officers were chosen, other thanthe two chairmen.At the meeting, a proposed contract was drawnup, containing provisions for a 40-hour week, a $2 raise (which wasalready in effect), and certain holidays off with pay.A clause con-cerning seniority rights was also recommended. It was suggestedthat the proposed contract be formally prepared by a lawyer who wasto be selected at some future meeting.The matter of choosing alawyer, however, was never put up to the members of the CompanyUnion.On or about August 9, 1937, a committee composed of Gampietro,Kushner, and one Adeline Scala, an Ey-Teb employee, sought Morin'sadvice on choosing a lawyer.Morin arranged an appointment forthem with Abraham Hertz, the counsel engaged by the respondents inthis proceeding.Hertz drew up a formal contract, embracing sub-stantially the terms of the proposed contract which had been draftedat the first meeting of the Company Union, but omitting all men-tion of seniority rights.The committees did not offer to pay Hertzfor his services because they "understood that Mr. Morin and Mr.Unterman would take care of that." Shortly thereafter, Gampietrocirculated a "legal-looking paper" among the employees, whichamong other things stated the employees had elected, as their bar-gaining committee, Gampietro, Kushner, and Adeline Scala.Scalain fact had never been elected.She is the sister of Gampietro, andat the latter's suggestion it was privately agreed between Gampietroand Kushner to include her on the committee.Upon learning this,several employees objected.It was finally agreed that Scala wouldbe allowed to remain on the committee, and that another memberfrom Ronni should be elected.A meeting was immediately held forthis purpose.One of the nominees at this election was Koppelman,who testified that Gampietro publicly advised her that "if I werewise I would stay out of all activity ; that I was in enough hot wateras it was." It is pertinent here to mention a similar remark whichwas made at the previous meeting, on which occasion Bertha Ball 330NATIONALLABOR RELATIONS BOARDattempted to make various suggestions and was instructed by Gam-pietro to "keep your mouth shut and stay out of this, because youhave been in enough trouble.You have been on a committee (C.I.0.), and the bosses have enough against you."On or about August 9, 1937, during working hours Gampietro readaloud to the girls a contract, presumably the one which had beendrawn up by Lawyer Hertz, which, in substance, provided for a40-hour week during summer months, a 421/2-hour week duringwinter months, and a $2 raise in weekly salaries. It also providedfor the classification of the girls into groups.Under his classifica-tion no girl was to be laid off from any one group unless the entiregroup was laid off.Koppelman, Zager, Ball, and Silverman wereincluded in one group with a new girl employed subsequent to thedate of the strike.The contract was signed by all the employeesexcept the four girls, who demurred on the ground that unless sen-iority rights were included, they would probably be discharged fortheir past C. I. O. activities.There can be no doubt that the Company Union, originated andfunctioned at the respondents' behest.After President Morin's an-nouncement at the conclusion of the strike on July 14, 1937, to theeffect that the girls could have a union of their own and seek theadvice of a lawyer at his expense, Gampietro, the forelady, launchedthe organization at a propitious time a week later.The supervisorystaff participated in the first meeting.Thereafter, the lawyer wasfurnished, as promised.The membership was obtained under thecompulsion of the respondents' officials and supervisory employees.The organization remained amorphous, without name, constitution, orbylaws.Its sole purpose was to crush the outside union movementand deprive the employees of the free exercise of their right to self-organization.We find that the respondents have dominated andinterfered with the formation and administration of the CompanyUnion, and contributed financial and other support thereto, and havethereby interfered with, restrained, and coerced their employees inthe exercise of their rights guaranteed in Section 7 of the Act.C. The dischargesOn August 12, 1937, Morin entered the factory and announcedthat a majority of the employees had signed the contract, and thatitwould work to the disadvantage of the four girls if they persistedin refusing to sign.He accused these four girls of taking his moneyand voting against him at the election.On August 13, 1937, the four girls signed the contract upon Kush-ner's promise to "take it up with the bosses" if they were fired un- DECISIONS AND ORDERS331fairly.The Company Union has held no meetings and transactedno business since the signatures to the contract were successfullyobtained.By its terms the contract provided that during slack businessperiods the work would be divided equally among the employees.This provision was not followed by the respondents.On August 13,1937, at the close of the working day, Gertrude Crystal, forelady,read aloud to the employees a list of the names of approximately10 employees, including Koppelman, Zager, Ball and Silverman,who were to be laid off because "business was slow."Anne G. Koppelmanwas discharged on August 13, 1937.Koppel-man had been employed by the respondents for approximately 3 years,and during the last 2 years of her employment she had workedsteadily, without lay-offs.Prior to her C. I. O. activities, as chair-man of the committee at the respondents' plant, she had been con-sidered an efficient and steady worker, and on one occasion Untermaninformed her that her job with Ronni was a steady one.Only twoemployees in the respondents' plant have greater seniority.At the time of her discharge she was earning $14 per week, andshe has been unable to secure employment elsewhere since. August13, 1937.Paula Zagerwas discharged on August 13, 1937. Zager has beenemployed by Ronni for approximately 2 years. She is one of thegroup of four girls whose ardent and positive sentiments for an out-side union were well-known to the respondents.Forelady Kushnertestified that prior to her C. I. O. activities she was considered a steadyand efficient worker by the respondents.At the time of her discharge.the respondents retained several employees who had less seniority.Zager was earning $12 per week at the time of her discharge onAugust 13, 1937.Since then she has had only 3 days of temporarywork for which she was paid a total of approximately $6.Bertha Ballwas discharged on August 13, 1937.Ball was firstemployed by Ronni in July 1935, and has worked steadily, withoutlay-offs, during the year and a half immediately preceding her dis-charge.Her work for the respondents had always been consideredsatisfactory prior to her activities as shop steward and member of theC. I. O.On one occasion Morin stated that she was working steadilybecause she was one of his best workers.Several of the girls retainedby the respondents at the time of her discharge had less seniority.At the time of her discharge she was earning $12 per week, andduring the time she has been laid off she has worked only 10 daysat $6 per week.Sylvia Silvermanwas discharged on August 13, 1937. Silvermanwas first employed by the respondents in July 1935.She had worked 332NATIONAL LABOR RELATIONS BOARDsteadily during the year and a half immediately preceding her.dis-charge, and was considered by the respondents to be a steady andefficientworkman prior to her conspicuous activities in the C. I. 0.Her seniority was greater than several of the employees retained bythe respondents.She has worked only 2 days since her discharge,receiving$2.80 per day.There is nothing in the record to raise a doubt as to the authenticityof the reason given by the respondents for the reduction in force.However,among the 10 girls who were retained,several had lessseniority than the four girls, and at least two had been hired subse- -quent to July 2, 1937,the date of the strike.The respondents' busyseason is the period from September through December.Subsequentto August 13, 1937, Morin informed the committee of the CompanyUnion that business was improving and suggested rehiring Kopple-man, Ball,Zager, and Silverman.The committee advised himagainst it because they had "caused so much trouble before," and therespondents therefore refused to reemploy the four girls,althoughthey have recalled several other girls,junior in service with therespondents,who were laid off at the same time and in addition havehired several new girls.We find that the respondents dischargedAnne G. Koppelman,Paula Zager, Bertha Ball, and Sylvia Silver-man because they joined and assisted the Union and thereby inter-fered with,restrained,and coerced their employees in the exerciseof their rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondentdescribed in Section I above, have a close,intimate, and substantialrelation to trade, traffic,and commerce among the several States,and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYThe respondents fostered the organizationof the Company Unionand encouraged its employees to become members of it in an at-tempt to circumvent the duties imposed upon them by the Act andto deny them their rights as guaranteed by Section7 of the Act.We shall therefore order the respondentsto withdraw all recogni-tion from theCompany Unionas an organization representing itsemployees for the purpose of dealing with the respondents, and togive no effect to the agreement negotiatedwith the Company Unionas bargaining agent of'its employees. DECISIONS AND ORDERS333We have found that the respondents discharged Anne G. Koppel-man, Paula Zager, Bertha Ball, and Sylvia Silverman, for the rea-son that they had joined and assisted the Union and had otherwiseexercised the rights guaranteed to them by Section 7 of the Act.We shall therefore order the respondents to offer to reinstate them totheir former positions and to pay to each of them a sum of moneyequal to that which she would normally have earned as wages dur-ing the period from the date of her discharge to the date of suchoffer of reinstatement, less the amount, if any, which she has earnedduring said period.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America, District No. 50, ChemicalDivision, successor to ChemicalWorkers Local Industrial UnionNo. 33, affiliated with C. I. 0., and the Company Union are labororganizations, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Anne G. Koppelman, Paula Zager, Bertha Ball, and SylviaSilverman and thereby discouraging membership in Chemical Work-ers Local Industrial Union No. 33, the respondents have engagedin and are engaging in unfair labor practices, within the meaningof Section 8 (3) of the Act.3.By dominating and interfering with the formation and admin-istration of the Company Union and by contributing support tosaid organization, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (2) of theAct.4.By interfering with, restraining, and coercing their employeesin the exercise of their rights guaranteed by Section 7 of the Act,the respondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.5.The contract negotiated by the employees and the CompanyUnion is invalid and of no effect.6.The aforesaid labor practices are unfair labor practices affect-ing commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders that 334NATIONALLABOR RELATIONS BOARDthe respondents, Ronni Parfum, Inc., and Ey-Teb Sales Corp., NewYork City, and their officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in United Mine Workers of Amer-ica,District No. 50, Chemical Division, successor to Chemical Work-ersLocal Industrial Union No. 33, affiliated with C. I. 0., or anyother labor organization of its employees at their plant in NewYork City, by discrimination in regard to hire or tenure of employ-ment or any terms or conditions of employment ;(b)Dominating or interfering with the administration of theCompany Union or with the formation or administration of anyother labor organization of their employees and from contributingfinancial or other support to the Company Union or any other labororganization of their employees;(c)Recognizing the Company Union as a representative of anyof their employees for the purpose of collective bargaining con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of work;(d)Giving effect to their agreement negotiated with the CompanyUnion ;(e) In any other manner interfering with, restraining, or coerc-ing their employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Anne G. Koppelman, Paula Zager, Bertha Ball, andSylvia Silverman immediate and full reinstatement to their formerpositions without prejudice to their seniority and other rights andprivileges;(b)Make whole Anne G. Koppelman, Paula Zager, Bertha Ball,and Sylvia Silverman for any loss of pay they have suffered byreason of their discharge, by paying to each of them a sum of moneyequal to that which she would normally have earned from August13, 1937, the date of her discharge, to the date of such offer of rein-statement, less the amount, if any, which she has earned during saidperiod ;I(c)Withdraw all recognition from the Company Union as a rep-resentative of its employees for the purpose of dealing with the DECISIONS AND ORDERS335respondents concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of work, and com-pletely disestablish the Company Union as such representative;(d) Immediately post notices in conspicuous places throughouttheir plant and maintain such notices for a period of at least thirty(30) consecutive days from the date of posting, stating (1) that therespondents will cease and desist as aforesaid; (2) that the respond-ents withdraw all recognition of the Company Union as a represen-tative of their employees and completely disestablish it as suchrepresentative;(e)Notify the Regional Director for the Second Region in writing-Within ten (10) days from the date of this order what steps therespondents have taken to comply therewith.